

 S1568 ENR: To extend the authorization to carry out the replacement of the existing medical center of the Department of Veterans Affairs in Denver, Colorado, to authorize transfers of amounts to carry out the replacement of such medical center, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 1568IN THE SENATE OF THE UNITED STATESAN ACTTo extend the authorization to carry out the replacement of the existing medical center of the
			 Department of Veterans Affairs in Denver, Colorado, to authorize transfers
			 of amounts to carry out the replacement of such medical center, and for
			 other purposes.1.Extension of authorization for Department of Veterans Affairs major medical facility project
 previously authorizedSection 2(a) of the Construction Authorization and Choice Improvement Act (Public Law 114–19) is amended—(1)by striking in fiscal year 2015,; and(2)by striking $900,000,000 and inserting $1,050,000,000.2.Limited, one-time authority to transfer specific amounts to carry out major medical facility project in Denver, Colorado(a)In generalOf the unobligated balances of amounts available to the Department of Veterans Affairs for fiscal year 2015, the Secretary of Veterans Affairs may transfer amounts from the appropriations accounts under the following headings, in the amounts and from the activities specified, to the appropriations account under the heading Construction, Major Projects:(1)Medical Services, $6,494,000 to be derived from amounts available for the Human Capital Investment Plan.(2)Medical Support and Compliance, $1,611,000 to be derived from amounts available for the Human Capital Investment Plan.(3)Medical Facilities, $80,735,000 to be derived from amounts available for green energy projects of the Department and human capital investment plans.(4)National Cemetery Administration, $60,000 to be derived from amounts available for the Human Capital Investment Plan.(5)General Administration, $1,130,000 to be derived from amounts available for the Office of the Secretary.(6)General Operating Expenses, Veterans Benefits Administration, $670,000 to be derived from amounts available for the Human Capital Investment Plan.(7)Information Technology Systems, $240,000 to be derived from amounts available for the Human Capital Investment Plan.(8)Construction, Minor Projects, $3,000,000 to be derived from amounts available for minor construction projects at the staff offices of the Department.(b)Transfer of amounts available in funds(1)Revolving supply fundOf the unobligated balances of amounts available in the revolving supply fund of the Department under section 8121 of title 38, United States Code, the Secretary may transfer $20,030,000 to the appropriations account under the heading Construction, Major Projects.(2)Franchise fundOf the unobligated balances of amounts available in the Department of Veterans Affairs Franchise Fund established in title I of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (Public Law 104–204; 31 U.S.C. 501 note), the Secretary may transfer $36,030,000 to the appropriations account under the heading Construction, Major Projects.(c)Use of amounts and availabilityThe amounts transferred under subsections (a) and (b) shall—(1)be used only to carry out the major medical facility construction project in Denver, Colorado, specified in section 2 of the Construction Authorization and Choice Improvement Act (Public Law 114–19); and(2)remain available until September 30, 2016.Speaker of the House of RepresentativesVice President of the United States and President of the Senate